*834It is undisputed that defendant was not the physician who treated plaintiff Karen Sherman on April 16, 1979, the date upon which the acts occurred which allegedly constitute the basis for the malpractice claim. Further, plaintiffs have not set forth any facts upon which defendant may be held vicariously liable for the actions of the physician who allegedly treated plaintiff Karen Sherman on April 16, 1979.
Under these circumstances, dismissal of the complaint is warranted. Titone, J. P., O’Connor, Rubin and Lawrence, JJ., concur.